FILED
                               NOT FOR PUBLICATION                          JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 RICARDO ANTONIO RODRIGUEZ-                       No. 08-73133
 AMAYA,
                                                  Agency No. A099-473-211
                Petitioner,

    v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                              Submitted December 15, 2009


Before: GOODWIN, WALLACE, and FISHER, Circuit Judges.




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
         Ricardo Antonio Rodriguez-Amaya, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals dismissal of his

appeal from the immigration judge’s denial of his application for asylum.

         Petitioner contends that he was persecuted due to his refusal to be recruited

by gangs in El Salvador, and contends that he should have been granted asylum.

The IJ and the BIA both concluded that Rodriguez-Amaya failed to file a timely

application for asylum, and he did not challenge this conclusion before the agency.

We lack jurisdiction to consider the merits of petitioner’s asylum claim because

Rodriguez-Amaya failed to allege that his asylum application was timely, or that

an exception to the timeliness requirement applied. When a petitioner fails to

exhaust a claim, the issue is waived. See 8 U.S.C. § 1252(d); Rojas Garcia v.

Ashcroft, 339 F.3d 814, 819 (9th Cir. 2003). Petitioner raises no issues before this

court concerning the IJ’s and BIA’s denial of his applications for withholding of

removal or relief under the Convention Against Torture. Petitioner, therefore, fails

to raise any issues properly before this court.

         PETITION FOR REVIEW DISMISSED.




jlf/Inventory                               2                                    08-73133